Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EMILY WHITE (Reg. No. 70588) on August 16, 2022.

The application has been amended as follows:
1.	(Currently Amended)	A method performed by a first electronic device, the method comprising:
detecting an event in the first electronic device;
in response to detecting the event, controlling a second electronic device such that a notification of the event received from the first electronic device by a second electronic device is displayed in a display of the second electronic device, by transmitting the notification of the event to the second electronic device, wherein the notification of the event is information for requesting a notification based on the event;
receiving state information of the second electronic device from the second electronic device, wherein the state information of the second electronic device is information sensed by the second electronic device after the notification is displayed in the display of the second electronic device;
determining that state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and
displaying information corresponding to the event in the first electronic device based on the determination that the state information of the first electronic device and the state information of the second electronic device correspond to the pre-set state information, wherein the information corresponding to the event includes detailed content of the event in order to confirm the notification displayed in the display of the second electronic device.

2.	(Currently Amended)	The method of claim 1, wherein the event is receiving at least any one of a text message, a voice message, a multimedia message, an electronic mail, and a call connection request

3.	(Previously Presented)	The method of claim 1, wherein receiving the state information of the second electronic device further comprises receiving a message regarding whether the notification of the event is confirmed in the second electronic device.

4.	(Previously Presented)	The method of claim 1, further comprising, after displaying the information corresponding to the event, requesting to delete the notification of the event in the second electronic device.

5.	(Previously Presented)	The method of claim 1, wherein determining that the state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information is comparing whether motion information of the first electronic device and motion information of the second electronic device conform to reference information for a pre-set motion.

6.	(Original)	The method of claim 1,
wherein the state information of the second electronic device is a strength of a short range wireless communication signal between the first electronic device and the second electronic device and provided from the second electronic device, and
wherein the state information of the first electronic device is at least one of motion information which is sensed in the first electronic device, input information of a touch or physical key button, user's bodily action information, and the strength of the short range wireless communication signal between the first electronic device and the second electronic device.

7.	(Previously Presented)	The method of claim 6, wherein determining that the state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information comprises: confirming the state information of the first electronic device is sensed based on the strength of the short range wireless communication signal based on the state information of the second electronic device that is greater than or equal to a pre-set strength.

8.	(Currently Amended)	A first electronic device comprising:
a communication interface configured to communicate with a second electronic device; and
at least one processor configured to:
detect an event in the first electronic device;
determine at least one of a received text message, a voice message, a multimedia message, an electronic mail, and a call connection request as the event
in response to detecting the event, control the second electronic device such that a notification of the event received from the first electronic device by a second electronic device is displayed in a display of the second electronic device, by transmitting the notification of the event to the second electronic device; 
request the second electronic device to output a notification based on the event;
receive, from the second electronic device, state information of the second electronic device as information sensed by the second electronic device after the notification is displayed in the display of the second electronic device;
determine that state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and 
display information corresponding to the event in the first electronic device based on the determination that the state information of the first electronic device and the state information of the second electronic device correspond to the pre-set state information, wherein the information corresponding to the event includes detailed content of the event in order to confirm the notification displayed in the display of the second electronic device.

9.	(Original)	The first electronic device of claim 8, wherein the processor is configured to determine at least one of a received text message, a voice message, a multimedia message, an electronic mail, and a call connection request as the event.

10-11.	(Canceled)

12.	(Previously Presented)	The first electronic device of claim 8, wherein the processor is configured to receive a message regarding whether the notification of the event is confirmed in the second electronic device.

13.	(Previously Presented)	The first electronic device of claim 8, wherein the processor is configured to request to delete the notification of the event in the second electronic device after displaying the information corresponding to the event.

14.	(Original)	The first electronic device of claim 8, wherein the processor is configured to compare whether motion information of the first electronic device and motion information of the second electronic device conform to reference information for a pre-set motion.

15.	(Original)	The first electronic device of claim 8, wherein the processor is configured to receive from the second electronic device the state information of the second electronic device, including a strength of a short range wireless communication signal between the first electronic device and the second electronic device, and is configured to sense at least one of motion information which is sensed in the first electronic device, input information of a touch or physical key button, user's bodily action information, and the strength of the short range wireless communication signal between the first electronic device and the second electronic device, as the state information of the first electronic device.

16.	(Previously Presented)	The first electronic device of claim 15, wherein the processor is configured to confirm the state information of the first electronic device is sensed based on the strength of the short range wireless communication signal based on the state information of the second electronic device that is greater than or equal to a pre-set strength.

17.	(Currently Amended)	A second electronic device connected with a first electronic device, the second electronic device comprising:
a communication interface configured to communicate with the first electronic device; and
at least one processor configured to:
	in response to receiving, from the first electronic device, a notification of an event detected in the first electronic device, display the notification of the event in a display of the second electronic device, wherein the notification of the event is information for requesting a notification based on the event;
	detect state information of the second electronic device, wherein the state information of the second electronic device is information sensed by the second electronic device after the notification is displayed in the display of the second electronic device;
	 determine that the state information of the first electronic device and the state information of the second electronic device correspond 
	transmit a message related to the state information and information corresponding to the event to the first electronic device based on the determination that the state information of the first electronic device and the state information of the second electronic device correspond 

18.	(Previously Presented)	The second electronic device of claim 17, wherein the processor is configured to display the notification of the event by displaying at least one of a text message, a voice message, a multimedia message, and an electronic mail or by playing back a multimedia.

19.	(Previously Presented)	The second electronic device of claim 17, wherein the processor is configured to: 
determine at least one of motion information which is sensed in the second electronic device, 
input information of a touch or physical key button, user's bodily action information, and a strength of a short range wireless communication signal between the first electronic device and the second electronic device, as the state information.

20.	(Previously Presented)	The second electronic device of claim 17, wherein the processor is configured to: 
compare a strength of a short range wireless communication signal between the second electronic device and the first electronic device to a pre-set strength; and 
determine the strength of the short range wireless communication signal is greater than or equal to the pre-set strength based on the comparison.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 17, among other things, teach a method performed by a first electronic device, the method comprising: detecting an event in the first electronic device; in response to detecting the event, controlling a second electronic device such that a notification of the event received from the first electronic device by a second electronic device is displayed in a display of the second electronic device, by transmitting the notification of the event to the second electronic device, wherein the notification of the event is information for requesting a notification based on the event; receiving state information of the second electronic device from the second electronic device, wherein the state information of the second electronic device is information sensed by the second electronic device after the notification is displayed in the display of the second electronic device; determining that state information of the first electronic device and the state information of the second electronic device correspond to pre-set state information; and displaying information corresponding to the event in the first electronic device based on the determination that the state information of the first electronic device and the state information of the second electronic device correspond to the pre-set state information, wherein the information corresponding to the event includes detailed content of the event in order to confirm the notification displayed in the display of the second electronic device. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449